DEFA14A PROXY STATEMENT PURSUANT TO SECTION 14 (a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the [_] Registrant Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_ ] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Materials under Rule 14a-12 The Dreyfus Socially Responsible Growth Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0- 11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 3, 2017 The Dreyfus Socially Responsible Growth Fund, Inc. IMPORTANT NOTICE REGARDING YOUR INVESTMENT Dear Policyowner, We need your help. We recently sent you proxy materials regarding the upcoming Special Meeting of Shareholders of The Dreyfus Socially Responsible Growth Fund, Inc. (the “Fund”) scheduled to be held on March 9, 2017. Our records indicate that we have not received your voting instructions on the important proposals to be presented at this Meeting. Please take a moment to cast your vote so that your shares may be represented . Another copy of your voting instruction card(s) has been enclosed. Your vote is critical to the outcome of this Meeting. After careful review, the Fund’s Board has unanimously approved the proposals detailed in your proxy materials and is recommending that shareholders vote FOR the proposals. Please take a moment now to cast your vote using one of the options listed below: 1. To vote online , log on to the website www.proxyvote.com and enter the control number reflected on your proxy card and follow the prompts. 2. To vote by phone , refer to the toll free touchtone voting telephone number referenced on your voting instruction card, enter the control number and follow the prompts. Thank you for your help with this important vote.
